Name: 2006/167/EC: Council Decision of 21 February 2006 on the conclusion of a Protocol to the Agreement between the European Community and the Republic of Iceland and the Kingdom of Norway concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Iceland or Norway (Text with EEA relevance)
 Type: Decision
 Subject Matter: Europe;  international law;  European construction;  international affairs
 Date Published: 2006-02-28; 2006-09-29

 28.2.2006 EN Official Journal of the European Union L 57/15 COUNCIL DECISION of 21 February 2006 on the conclusion of a Protocol to the Agreement between the European Community and the Republic of Iceland and the Kingdom of Norway concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Iceland or Norway (Text with EEA relevance) (2006/167/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 63 point (1)(a), in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Commission, on behalf of the European Community, has negotiated with the Republic of Iceland and the Kingdom of Norway a Protocol to the Agreement between the European Community and the Republic of Iceland and the Kingdom of Norway concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Iceland or Norway. (2) The Protocol was signed on behalf of the European Community on 29 June 2005, subject to conclusion at a later date, in accordance with the Decision of 13 June 2005. (3) This Protocol should be approved. (4) The United Kingdom and Ireland, in accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and the Treaty establishing the European Community, will take part in adopting and applying this Decision. (5) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Agreement between the European Community and the Republic of Iceland and the Kingdom of Norway concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Iceland or Norway is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for by the second paragraph of Article 5 of the Protocol (2). Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 21 February 2006. For the Council The President K. GASTINGER (1) Opinion delivered on 13 December 2005 (not yet published in the Official Journal). (2) The date of entry into force of the Protocol shall be the first day of the second month following notification by the Contracting Parties.